Exhibit 12.1 Exopack Holding Corp. and Subsidiaries Computation of Ratio of Earnings to Fixed Charges (dollars in thousands) (unaudited) Year Year Year Year Year Ended Ended Ended Ended Ended December 31, December 31, December 31, December 31, December 31, (Loss) income before income taxes $ (917 ) $ (7,049 ) $ (7,333 ) $ (4,446 ) $ (7,238 ) Fixed charges: Interest on debt 33,299 27,049 29,448 27,541 26,110 Amortization of deferred financing costs 3,080 1,543 1,543 1,343 1,152 Estimated interest component of rent expense 996 894 791 549 446 Total fixed charges 37,375 29,486 31,782 29,433 27,708 Total earnings available for fixed charges $ 36,458 $ 22,437 $ 24,449 $ 24,987 $ 20,470 Ratio of earnings to fixed charges N/A N/A N/A N/A N/A N/A Earnings are inadequate to cover fixed charges by $917, $7,049, $7,333, $4,446 and $7,238 for the years ended December 31, 2010, 2009, 2008, 2007 and 2006, respectively.
